      Case 1:16-cv-10860-PBS Document 551 Filed 09/11/20 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS
                              BOSTON DIVISION

INTELLECTUAL VENTURES I, LLC;            Case No. 1:16-cv-010860-PBS
INTELLECTUAL VENTURES II, LLC,

             Plaintiffs,

     v.

EMC CORP.,

NETAPP, INC.                             Case No. 1:16-cv-010868-PBS



   PLAINTIFFS INTELLECTUAL VENTURES I, LLC AND INTELLECTUAL
VENTURES II, LLC’S MOTION FOR RELIEF FROM JUDGMENT PURSUANT TO
               FEDERAL RULE OF CIVIL PROCEDURE 60




                           PLAINTIFFS’ RULE 60 MOTION
         Case 1:16-cv-10860-PBS Document 551 Filed 09/11/20 Page 2 of 4



       Plaintiffs (collectively “Intellectual Ventures”) hereby move for relief from judgment

pursuant to Federal Rule of Civil Procedure 60. In particular, Intellectual Ventures moves for an

Order vacating and subsequently re-entering the Court’s order granting summary judgment with

respect defendant NetApp regarding U.S. Patent 6,516,442 (Dkt. # 483), and that the Court

vacate and subsequently re-enter its judgment entered with respect to EMC and Lenovo with

clarifications regarding the finality of the judgment as to all patents-in-suit as further detailed in

the accompanying memorandum in support. This motion is based upon this motion, the

accompanying memorandum, the accompanying declaration of James Weisfield and the exhibits

thereto, and such other matters and argument which the Court may properly consider.



 September 11, 2020                                 RUSS AUGUST & KABAT
                                                         Brian D. Ledahl
                                                    /s/ __________________________
                                                    Brian D. Ledahl (SBN 186579)
                                                    bledahl@raklaw.com
                                                    12424 Wilshire Boulevard 12th Floor
                                                    Los Angeles, California 90025
                                                    Telephone: (310) 826-7474
                                                    Facsimile: (310) 826-6991

                                                    David S. Godkin (SBN 196530)
                                                    godkin@birnbaumgodkin.com
                                                    James E. Kruzer (SBN 670827)
                                                    kruzer@birnbaumgodkin.com
                                                    BIRNBAUM & GODKIN, LLP
                                                    470 Atlantic Avenue
                                                    Boston, MA 02210
                                                    Telephone: (617) 307-6100
                                                    Facsimile: (617) 307-6101

                                                    Attorneys for Plaintiffs
                                                    INTELLECTUAL VENTURES I, LLC and
                                                    INTELLECTUAL VENTURES II, LLC,




                                             1
                                PLAINTIFFS’ RULE 60 MOTION
         Case 1:16-cv-10860-PBS Document 551 Filed 09/11/20 Page 3 of 4




                               LOCAL RULE 7.1 CERTIFICATION

       IV’s counsel hereby certifies under Local Rule 7.1 that on September 8, 2020, IV’s counsel

contacted counsel for EMC and NetApp regarding this motion, and that on September 10, 2020,

EMC’s and NetApp’s counsel each stated that they would not take a position before this motion

was filed.


                                                           /s/ Brian D. Ledahl
                                                           Brian D. Ledahl




                                           2
                              PLAINTIFFS’ RULE 60 MOTION
         Case 1:16-cv-10860-PBS Document 551 Filed 09/11/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE
       I hereby certify that the counsel of record who are deemed to have consented to electronic

service are being served on September 11, 2020, with a copy of this document via the Court’s
CM/ECF system per Local Rule CV-5(a)(3). Any other counsel of record will be served by
electronic mail, facsimile transmission and/or first class mail on this same date.



                                                              /s/ Brian D. Ledahl




                                            3
                               PLAINTIFFS’ RULE 60 MOTION
